J -S75006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  IN THE INTEREST OF: J.S., A MINOR       :   IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

 APPEAL OF: J.S., A MINOR




                                          :   No. 1579 EDA 2017
                 Appeal from the Order Entered April 20, 2017
            In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No(s): CP-51-JV-1000171-2014
BEFORE: PANELLA, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.:                              FILED JULY 18, 2019

      J.S., a minor, appeals from the April 20, 2017, juvenile dispositional

order entered in the Court of Common Pleas of Philadelphia County.         After

holding two hearings, the juvenile court adjudicated J.S. as delinquent and in

need of treatment, supervision, and rehabilitation on April 6, 2017, because

of several probation violations, including school issues, a positive marijuana

test, and not taking his medication. J.S. argues the court erred in adjudicating

him delinquent. We affirm.

      The juvenile court summarized this case, in relevant parts, as follows:

      [J.S.] was arrested on charges [stemming from an incident on a
      school bus] of Simple Assault, (M-2) 18 Pa.C.S § 2701(a)(1),
      Harassment, (M-3), 18 Pa.C.S. § 2709(a)(1), Disorderly Conduct
      (M-3), 18 Pa.C.S. § 5503(a)(1) and (a)(4) and Criminal
      Conspiracy, (M-2) 18 Pa.C.S. § 903(a)(1).
J -S75006-18


     On September 23, 2014, [J.S.] ... admitted to the charges of
     Simple Assault, (M-2) 18 Pa.C.S. § 2701(a)(1), Harassment, (M-
     3), 18 Pa.C.S. § 2709(a)(1) and Criminal Conspiracy, (M-2) 18
     Pa.C.S. § 903(a0(1). The other charges were dismissed. [The
     initial juvenile court] ordered [J.S.] to have no contact with the
     victims or the co-conspirator. Disposition was deferred and the
     case was transferred to Philadelphia County as [J.S.] was a
     resident of [that] county. The matter was then transferred to the
     Philadelphia Count Court of Common Pleas, Family Division and
     the Defender Association of Philadelphia was appointed to
     represent [J.S.].

     On November 19, 2014, [J.S.] appeared before [the present
     juvenile court] and was placed on Interim Probation. It was
     ordered that he attend Anger Management training, be subject to
     random drug screens and attend school with no unexcused
     absences, lateness or suspensions. [The juvenile court] also
     ordered that [J.S.] continue with the therapy he was attending.
     The matter was continued until January 20, 2015, for a
     Dispositional Review Hearing.      It was then continued until
     February 20, 2015.

     On February 20, 2015, at Dispositional Review Hearing, [the
     juvenile court] was advised that [J.S.] was doing poorly and he
     had tested positive for drugs (benzodiazepines), had missed
     scheduled intake appointments for drug and alcohol treatment,
     had twelve (12) unexcused absences from school and had been
     suspended three (3) time[s] from school for threatening students
     and staff, using profane and obscene language, failing to follow
     classroom rules and possession of an incendiary device (lighter).
     [The juvenile court] also ordered a Behavioral Health Evaluation
     - Forthwith Psychiatric evaluation with evaluation for medication.
     The matter was continued until March 27, 2015.

     On March 27, 2015, [the juvenile court] continued [J.S.]'s
     placement in secure detention at the Philadelphia Juvenile Justice
     Services Center.

     On April 8, 2015, [the juvenile court] [c]ontinued Interim
     Probation and directed that [J.S.] be placed in a Residential
     Treatment Facility at George Jr. Republic - Residential Treatment
     Facility and continued the matter until April 27, 2015.



                                   -2
J -S75006-18


     On April 27, 2015, [the juvenile court] was advised that [J.S.] was
     transferred on April 13, 2015. Adjudication was deferred and [the
     juvenile court] ordered [J.S.] to remain on Interim Probation. The
     matter was continued until July 1, 2015.

     On July 1, 2015, [the juvenile court] ordered [J.S.] to remain in
     his current placement, deferred adjudication and continued
     interim probation. The matter was continued until September 1,
     2015.

     On that date, [the juvenile court] ordered that [J.S.] remain in his
     current placement, deferred adjudication and continued interim
     probation. The matter was continued until November 5, 2015.

     On November 5, 2015, [the juvenile court] ordered that [J.S.]
     remain in his current placement, deferred adjudication and again
     continued interim [probation]. The matter was continued until
     January 6, 2016.

     On January 6, 2016, [the juvenile court] ordered the same
     conditions and the matter was continued until March 7, 2016.

     The same conditions remained in place and orders were given to
     that effect on March 7, 2016 and May 13, 2016. The matter was
     continued until June 6, 2016.

     On June 6, 2016, [the juvenile court] ordered that [J.S.] be
     released from George Jr. Republic through a Private Residential
     Treatment Facility. [The juvenile court] directed [J.S.] to see a
     doctor and take all medication as prescribed. [The juvenile court]
     continued interim probation, directed that curfew be set by the
     probation officer and [J.S.]'s parent. Random drug screens were
     ordered and that [J.S.] was ordered to attend school with no
     unexcused absences, lateness or suspensions. The matter was
     continued until August 5, 2016.

     On August 5, 2016, [the juvenile court] continued interim
     probation. The same orders regarding curfew hours, random drug
     screens and school were continued. The matter was continued
     until November 7, 2016.

     On November 7, 2016, [the juvenile court] continued interim
     probation and directed that [J.S] be held for any further violations
     of any type. The matter was continued until December 12, 2016.

                                    -3-
J -S75006-18



     On December 12, 2016, the same order was placed and the matter
     was continued until January 19, 2017, when [the juvenile court]
     continued interim probation and the matter was continued until
     February 28, 2017.

     On February 28, 2017, [the juvenile court] issued a bench warrant
     and directed that the Probation Officer plan for [J.S.]'s placement.
     A [b]ench warrant hearing was held on the same day where [the
     juvenile master] recommended that the bench warrant of
     February 28, 2017 be lifted, that [J.S.] be held in Secure
     Detention at the Philadelphia Juvenile Justice Services Center, and
     he continued the matter until March 14, 2017.                   [The
     administrative judge] confirmed the [juvenile master]'s February
     28, 2017, recommendation on March 1, 2017.

     On March 27, 2017, [the juvenile court] ordered that [J.S.] receive
     his medication forthwith and continued this matter until April 6,
     2017.

     On April 6, 2017, [the juvenile court] was advised that [J.S.] had
     several violations, had issues in school, had tested positive for
     marijuana and he was not taking his medicine. Accordingly, after
     he was given numerous attempts on probation, [the juvenile
     court] adjudicated [J.S.] delinquent and ordered him to pay Court
     Costs. [The juvenile court] directed that [J.S.] remain in Secure
     Detention at the Philadelphia Juvenile Justice Services Center and
     he be placed in a Residential Facility at George Jr. Special Needs
     Program. The Philadelphia Sheriff was ordered to transfer [J.S.]
     forthwith. [The juvenile court] also discharged [J.S.] from interim
     probation.

     On April 17, 2017, [J.S.]'s counsel filed a Motion to Reconsider
     Delinquency Placement and requested that the Defendant be
     released from placement and placed on probation. The Motion to
     Reconsider Delinquency Placement was denied by operation of law
     pursuant to Rule 520 (D)(1) of the Pa Rules of Juvenile Court
     Procedure.

     On April 20, 2017, [the juvenile court] ordered that [J.S. was] to
     remain in Secure Detention at the Philadelphia Juvenile Justice
     Services Center until a bed became available. The matter was
     continued until May 9, 2017 for a reconsideration. [J.S] was


                                    -4
J -S75006-18


      transferred to the Residential Treatment Facility at George Jr.
      Republic on April 24, 2017.

      On May 9, 2017, [the juvenile court] ordered [J.S.] to remain in
      his current placement and continued the matter until September
      7, 2017 for review of placement.

      On May 15, 2017, [J.S]'s counsel filed a [timely] Notice of Appeal
      and requested the Notes of Testimony from the Court Reporters.

Juvenile Court Opinion, 6/28/18, at 1-6.

      As framed in his brief, J.S. indicates that on March 27, 2017, the juvenile

court held a hearing to address J.S.'s medication issues. See id., at 5. At

that hearing, J.S.'s probation officer discussed J.S.'s prescribed regimen, J.S's

issues with psychotropic medications, and a doctor's evaluation of J.S., who

concluded that J.S. was not, at least at that point, in need of such a
prescription. See id. However, the juvenile court simultaneously ordered J.S.

to resume consumption of his medications and for J.S.'s then placement (the

Philadelphia Juvenile Justice Center) to fill his prescriptions. See id., at 6-7.

      At a subsequent hearing, which occurred on April 6, 2017, J.S.'s
probation officer identified that J.S. had negative side effects from his
medications. See id., at 7. Those side effects apparently caused J.S. to sleep

all day. See id. It was at this hearing that J.S. was adjudicated delinquent,
and correspondingly, the juvenile court ordered J.S. to be placed again at

George Junior Republic so that he would receive his medication. See id.

      From these hearings, J.S. submits that the juvenile court "was intent on

forcing J.S. to resume taking the psychotropic medications that [he] had been


                                      -5
J -S75006-18


prescribed about a year previously while in a juvenile placement facility."
Appellant's Brief, at 9. Moreover,

      the [juvenile] court pursued this goal without any medical reports
      or professional analysis indicating that J.S. was in need of
      medication, despite learning from the probation officer that the
      most recent medical doctor to examine J.S. had, in fact concluded
      that J.S. was not in need of medication, and despite hearing from
      J.S. that the medication caused sleep problems that had a serious
      impact on J.S.' life and schooling. The [juvenile] court's
      unreasonable, singleminded, and medically unsupported goal of
      forcing J.S. to take potent psychotropic drugs was not a legitimate
      basis for concluding that J.S. was in need of treatment,
      supervision and rehabilitation. Therefore, it was an abuse of the
      lower court's discretion to adjudicate J.S. delinquent on that basis,
      and this Court should reverse the adjudication.

Id., at 9 (emphasis in original).

      J.S.'s timely filed Rule 1925(b) Statement exclusively contends that the

juvenile court "erred and abused its discretion in adjudicating J.S. delinquent

where the evidence was insufficient that he/she was in need of treatment,

supervision, or rehabilitation."     J.S.'s Errors Complained of on Appeal,

6/13/17, ¶ 6(a). Conversely, J.S.'s argument in his brief posits the question:

      Did ... the juvenile court err and abuse its discretion in adjudicating
      [J.S.] delinquent in order to ensure [J.S.] took psychotropic
      medication, where [J.S.]'s most recent medical evaluation
      indicated that medication was not appropriate, and which was
      causing [J.S.] to sleep all day in school?

Appellant's Brief, at 3.

      An appellant's Rule 1925(b) statement "shall concisely identify each

ruling or error that the appellant intends to challenge with sufficient detail to

identify all pertinent issues for the judge." Pa.R.A.P. 1925(b)(4)(ii).


                                       -6
J -S75006-18


      A Rule 1925(b) statement "which is too vague to allow the court to
identify the issues raised on appeal is the functional equivalent of no [Rule

1925(b)] Statement at all," and will result in waiver. Lineberger v. Wyeth,
894 A.2d 141, 148 (Pa. Super. 2006). When an appellant challenges the

sufficiency of the evidence, this Court has made clear our requirement that

"an appellant's Rule 1925(b) Statement must state with specificity the
element or elements upon which the appellant alleges that the evidence was

insufficient." Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super.
2013) (citation omitted).

      J.S.'s Rule 1925(b) statement provides no           indication that he   is

specifically challenging anything related to the compulsory consumption of

medication.    This omission is reflected in the fact that the juvenile court's
opinion makes no explicit mention of it mandating that J.S. must continue his

medication treatment and it adjudicating delinquency predicated on J.S.'s

failure to take his medication. The juvenile court, instead, limited itself to a

discussion of whether the totality of the circumstances warranted its finding

that J.S. was delinquent and in need of treatment.          See Juvenile Court

Opinion, 6/28/18, at 7-11.

      By filing an overly broad Rule 1925(b) statement, J.S. failed to alert the

juvenile court to which aspects of the ultimate determination of delinquency

he intended to challenge.        Furthermore, J.S. had the opportunity to

supplement his 1925(b) Statement.          See id., at 6 (indicating that J.S.'s


                                      -7
J -S75006-18


attorney informed the juvenile court that he would not be fling a supplemental

1925(b) Statement, but would instead rely only on the original Statement).

Because he failed to provide a proper Rule 1925(b) statement, J.S. waived his

challenge as to whether it was appropriate for the juvenile court to adjudicate

J.S. delinquent on the basis that he was not continuing his medication
regimen, as prescribed.

      As to whether, more generally, the evidence was sufficient to support

a finding that J.S. was in need of treatment, supervision, or rehabilitation, the

"Juvenile Act grants broad discretion to the trial court           in   entering   a


dispositional order that finds a juvenile in violation of his probation; this Court

will not disturb such a disposition absent a manifest abuse of discretion." In

Interest of P.S., 158 A.3d 643, 653 (Pa. Super. 2017). However, "[b]efore

entering an adjudication of delinquency, the Juvenile Act requires a juvenile

court to find that a child has committed a delinquent act and that the child is

in need of treatment, supervision, or rehabilitation." In Interest of N.C.,
171 A.3d 275, 280 (Pa. Super. 2017) (quotations and citation omitted;
alteration in original).   "A determination that a child has committed a
delinquent act does not, on its own, warrant an adjudication of delinquency."

Id. (citation omitted). Procedurally,

      once the juvenile court determines the Commonwealth has proved
      beyond a reasonable doubt that the child committed the acts
      alleged, the court must enter that finding on the record. If the
      juvenile court makes such a finding, next, either immediately or
      at a hearing held within 20 days, the court must hear evidence as
      to whether the child     is   in need of treatment, supervision, or

                                        -8-
J -S75006-18


      rehabilitation.   If the court determines the juvenile is in need
                        .   .   .


      of treatment, supervision, or rehabilitation, the court shall enter
      an order adjudicating the juvenile delinquent and proceed in
      determining a proper disposition under Rule 512 [of the Rules of
      Juvenile Procedure].

Id. (citations and quotations omitted).

      J.S. maintains that "the sole factor relied upon in determining that J.S.

was in need of treatment, rehabilitation, or supervision ... was the [juvenile]

court's belief that J.S.             should   be forced to take psychotropic drugs."

Appellant's Brief, at 13.            Unequivocally, J.S. states that the juvenile court

"addressed no other issues." Id. According to J.S., the juvenile court's only

"evidence" of record            in   its   determination that J.S. needed treatment,
supervision, or rehabilitation was J.S. not taking his psychotropic medication.

Therefore, J.S. contends that the record contradicts his need to take that
specific medication, the juvenile court's adjudication of delinquency was an

abuse of discretion. See id., at 14.

      Although J.S. has waived his argument as to whether it was appropriate

for the juvenile court to adjudicate J.S. delinquent on the basis that he was

not taking his medication, there is myriad evidence on record to find J.S.

delinquent without exclusive consideration of his prescribed drug regimen.

Thus, the juvenile court's supposed "sole factor relied upon" in its delinquency

determination (i.e., psychotropic drugs)              is   clearly contradicted by the

testimony elicited over the course of several hearings. Here, the juvenile court

found, among other things, that


                                               -9
J -S75006-18


      in the months leading up to his adjudication, [J.S.] has not
      responded positively to his current placement with his aunt, he
      failed to take responsibility for his actions, he had several
      violations, he had issues in school, he had unexcused absences,
      he was failing two (2) subjects and performing poorly in his other
      classes, he failed to appear for a psychiatric evaluation, he failed
      to take his required medications, he tested positive for marijuana
      on several occasions, and he failed to appear for follow-up drug
      testing on several occasions.

Juvenile Court Opinion, 6/28/18, at 11.         From these transgressions, the

juvenile court considered the evidence before it and concluded that J.S. "was

in need of treatment, supervision, or rehabilitation." Id. The record supports

the juvenile court's findings that there had been violations of J.S.'s probation.

See, e.g., N.T., 3/27/17, at 2, 9 (identifying J.S.'s positive screening for
marijuana consumption and his unexcused school absences); see also N.T.,

4/6/17, at 3. Moreover, J.S. admitted that he "was doing good [sic] when
[he] was on [his] coeds." N.T., 3/27/17, at 4. In responding to that statement

and in light of J.S.'s actions, the juvenile court was frustrated that J.S. was

"breaking all the rules." Id., at 5. Furthermore, J.S. admitted that when he
does not take his medication, he gets in trouble for the things that he does.

See N.T., 4/6/17, at 4. Therefore, in balancing all of the considerations before

it, the juvenile court concluded, in light of J.S.'s misdeeds, that an adjudication

of delinquency was appropriate, that treatment by way of medication was

proper, and that placement in the George Junior Special Needs Program was

necessary.




                                      - 10 -
J -S75006-18


      Based on the foregoing, we conclude that the juvenile court did not
commit a manifest abuse of discretion when it adjudicated J.S. delinquent and

subsequently issued a corresponding dispositional order.       Accordingly, the

dispositional order entered by the juvenile court in this case is affirmed.

      Dispositional order affirmed.

      Judge Musmanno joins the memorandum.

      Judge Nichols files a concurring statement.

Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/18/19